DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 1/22/2020.
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/2020, 6/7/2021, and 7/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 8-11, 13, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hough et al. in US Patent Application Publication 2016/0177782 (“Hough”).
Regarding claim 1, Hough discloses a turbine rotor blade, comprising: 	an airfoil body 62 including a concave pressure side outer wall 68 and a convex suction side outer wall 70 that connect along leading 76 and trailing edges 78, the outer walls defining a radially 
Regarding claim 3, Hough discloses the turbine rotor blade of claim 1, wherein the source of the coolant flow to the cooling circuit provides the coolant directly from the radially extending chamber (see inlet 90 in Fig. 2).
Regarding claim 6, Hough discloses the turbine rotor blade of claim 1, wherein the at least one cooling passage has at least one first turn in a first direction, and at least one second turn in a second, opposite direction (from inlet 90, the passage with exit 92A turns towards the leading edge, and the passage with exit 92E turns towards the trailing edge; Fig. 2).
Regarding claim 8, Hough discloses the turbine rotor blade of claim 1, wherein the at least one cooling passage has a plurality of branches (Fig. 2; 92A-92E).
Regarding claim 9, Hough discloses the turbine rotor blade of claim 1, wherein the at least one cooling passage has a curved shape (like at passage leading edge 94 or trailing edge 96).
Regarding claim 10,
Regarding claim 11, Hough discloses the turbine rotor blade of claim 1, wherein the airfoil body and the platform include a plurality of integral material layers (paragraph [0054] discloses manufacturing the blade via additive manufacturing).
Regarding claim 13, Hough discloses an additively manufactured turbine rotor blade (this language is considered to recite a product-by-process limitation, see MPEP 2113; regardless, see Hough paragraph [0054]) that has all the limitations which are equivalently mapped out as with respect to claim 1 above.  The rejection will not be unnecessarily repeated verbatim.  See above.
Regarding claim 17, the same grounds of rejection is applied as with respect to claim 6 above.
Regarding claim 18, the same grounds of rejection is applied as with respect to claim 8 above.
Regarding claim 19, the same grounds of rejection is applied as with respect to claim 11 above.

Claim(s) 1, 12-13, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis et al. in US Patent Application Publication 2013/0171003 (“Ellis”).
Regarding claim 1, Ellis discloses a turbine rotor blade, comprising: 	an airfoil body 102 including a concave pressure side outer wall 106 and a convex suction side outer wall 105 that connect along leading 107 and trailing 108 edges (Fig. 1), the outer walls defining a radially extending chamber 116 (Fig. 6) for receiving a coolant flow; 	a platform 110 extending laterally outward relative to the airfoil body and terminating at at least one slash face 122, 126 (Fig. 6); 	a cooling circuit 130 defined within the platform and in fluid communication with a source of the coolant flow (paragraph [0008]); and 	at least one cooling passage 119 (Fig. 8) defined in the platform and in fluid communication with the cooling circuit, the at least one cooling passage extending in a non-linear configuration from the 
Regarding claim 12, Ellis discloses the turbine rotor blade of claim 1, wherein the cooling circuit includes a first portion in a suction side of the platform and a second portion on a pressure side of the platform (Fig. 6 and 8 8; just some portions of the cooling circuit as the cooling circuit has portions extending entirely between the pressure and suction side slash faces), wherein the at least one slash face includes a suction side slash face 122 and a pressure side slash face 126, and wherein the at least one cooling passage defined in the platform includes: at least one first cooling passage 156 in fluid communication with the first portion of the cooling circuit and exiting the suction side slash face 122, and at least one second cooling passage 162 in fluid communication with the second portion of the cooling circuit and exiting the pressure side slash face 126 (Fig. 6 and 8).
Regarding claims 13 and 20, it is noted that “additively manufactured turbine rotor blade” is being treated as a product-by-process limitation that imparts no patentably distinguishable structure to the claim.  See MPEP 2113.  That considered, Ellis as applied above with respect to claims 1 and 12 is applied equivalently against claims 13 and 20.  See above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis as applied above in view of Liang in US Patent 7785071.
Regarding claims 5 and 16,.	
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis as applied above in view of Hess in US Patent 4203706 (“Hess”).
Regarding claims 6 and 7, Ellis as applied above is silent to the turbine rotor blade of claim 1, wherein the at least one cooling passage has at least one first turn in a first direction, and at least one second turn in a second, opposite direction, wherein the at least one cooling passage has a sinusoidal shape with the at least one first and second turns of equal amplitude.	Hess teaches an analogous internally cooled gas turbine engine blade that using cooling passages to flow a cooling fluid to allow the blade to operate at higher temperatures, like Ellis.  Specifically, Hess teaches that such cooling passages may be formed of a sinusoidal shape (or a shape that has a first and second turns in opposite directions of equal amplitude) because such a shape increases heat transfer (see the cooling passage shape in Fig. 4 and column 4 first paragraph).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one cooling passage of Ellis (see cooling passages 156 and 162 in Fig. 8) to have a sinusoidal shape like that claimed by Applicant because such a shape of a cooling passage in a gas turbine engine blade can increase heat transfer, as taught by Hess.  It is noted as a courtesy that such a cooling passage shape is well developed in the art (see US8840363, US8317474, and other art classified in F05D2250/184).

Allowable Subject Matter
Claims 2, 4, and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2 and 14, the art of record either alone or in combination discloses or suggests a device having all the limitations from which these claims depend, and further an impingement cooling structure in the radially extending chamber, wherein the source of the coolant to the cooling circuit provides the coolant after passing through the impingement cooling structure.	Gas turbine engine airfoils employing impingement cooling structures in the blades as well as platforms are known in the art (see for example 2011/0008177, Fig. 6).  The art of record, however, is silent to the structure of either claim 1 or 13 and source of the coolant to the claimed cooling circuit provides the coolant after passing through the impingement cooling structure.
Regarding claim 4, the art of record either alone or in combination discloses or suggests a device having all the limitations of claim 1 and further wherein the at least one slash face includes an extension member, and wherein the at least one cooling passage extends through the extension member.  Gas turbine engine blades having equivalent extension members are demonstrated by the art of record (see for example US20070031241 to Tibbott).  However, the art of record does not disclose or suggest a device having all of the limitations of claim 1 as well as an extension member, and wherein the at least one cooling passage extends through the extension member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745